r^r^-




   Mr, ^jJnJ^B///^                           '•'d^^^2^cJ^Si^^/h
                                                     ^omEBm
                                                rniiDT«r*,=rv'CD"nV
                                                C0"RTOFCRf^UppF4Lg
   £6 if JZo 3^7S
                                                     APR 02 ?m
                            773zd
                                                  AteSAcosSa,CI®ric
 _MA
                                            dtl^ d fattf/fL              v/s_
  Anri                      tfl             ^oJmazsc£i


                                                           -232/jL


   /Uf^r C/ey/^^rxjfcd, &2r&M



     4pp^m <Jr> ^r^g^ypAc&jQfa A
   ^^^»^^a^X ^di^y^y^/-
   q^ jf~^f) (jJ/Lw^fr l/o/^^n/y/ Que 'Apz^
                                  VOY) J-




        ££J/JVf   • < >,.

                                              -^bJ32£n&£i
                                                 •20>t/ f*)3</7A
                                               Jfa
                                                                      -773^(2)
                              KAREN MATKIN
                                 DISTRICT CLERK
                          McLENNAN COUNTY COURTHOUSE
                                      P. O. BOX 2451
                                   WACO, TEXAS 76703
                                  254-757-5054 OR 757-5057




                                       fYWck 10,^015
JOHN DEE GILL, JR. #1399089
264 FM 3478
HUNTSVILLE, TEXAS 77320




RE: Cause Number 2005-995-C



Dear Mr. Gill,

The District Clerk's Office has received your letter requesting a copy of an Affidavit filed
by attorney Lyle Gripp. I do not show an affidavit filed by attorney Lyle Gripp in the
aboved named cause number.




Sincerely,

        ^Ataui
Crystal moward
DEPUTY, District Clerk